In a proceeding to judicially settle the account of the estate of Imogene V. Rees, the attorney-coexecutor of the estate appeals from so much of a decree of the Surrogate’s Court, Queens County (Laurino, S.), dated December 2, 1986, as fixed his legal fee at $2,500.
Ordered that the decree is reversed insofar as appealed from, with costs payable by the estate, and the matter is remitted to the Surrogate’s Court, Queens County, for further proceedings in accordance herewith.
We are unable to determine from the decision herein precisely which of the services performed by the appellant the court found to be legal in nature to be compensated by fees and which services were executorial in nature and were compensated by commission. Accordingly, we remit the matter to the Surrogate to conduct a hearing to distinguish between the two types of services performed and to make findings in accordance with the criteria set forth in Matter of Freeman (34 NY2d 1) as to the nature of the legal services performed and the fair and reasonable value thereof (see, Matter of Berger, 141 AD2d 639 [decided herewith]). Bracken, J. P., Brown, Rubin and Sullivan, JJ., concur.